Case 1:20-cv-01233-CFC-JLH
          Case 1:19-cv-01238-ADA
                             Document
                                 Document
                                      54-1 131
                                           Filed Filed
                                                 09/01/21
                                                       06/25/20
                                                            Page Page
                                                                 1 of 51PageID
                                                                         of 5 #: 1415




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


   FINTIV, INC.,                                     §
                      Plaintiff,                     §
                                                     §        1:19-CV-01238-ADA
   v.                                                §
                                                     §
   APPLE INC.,                                       §
                      Defendant.                     §


               ORDER DENYING DEFENDANT APPLE’S REQUEST FOR
          PLAINTIFF TO RE-SERVE ITS FINAL INFRINGEMENT CONTENTIONS

          Before the Court is Defendant Apple’s request for the Plaintiff Fintiv to re-serve its Final

  Infringement Contentions to use Bates and line numbers instead of file names and function calls,

  in order to comply with what Apple believes the Protective Order requires. ECF No. 98 at 2. For

  the reasons that follow, the Court will not require Fintiv to re-serve its Final Infringement

  Contentions using Bates and line numbers.


  I.      Factual Background

          Plaintiff filed the instant action on December 21, 2018 alleging that Apple infringed U.S.

  Patent No. 8,843,125. ECF No. 1. The ’125 Patent is titled “System and Method for Managing

  Mobile Wallet and its Related Credentials.” Id. at 1. Fintiv alleges that Apple infringes upon the

  ’125 patent through the sale of its iPhone, Apple Watch, and Apple Wallet products that are

  enabled to provision a contactless card in a mobile device that includes a mobile wallet application.

  Id. at 5.

          Given the proprietary nature of the devices in question, the parties negotiated and jointly

  submitted a motion for entry of an agreed protective order. ECF No. 98 at 1. The Court entered

  the Protective Order on August 7, 2019. Id. The Protective Order defines “Source Code” as
Case 1:20-cv-01233-CFC-JLH
          Case 1:19-cv-01238-ADA
                             Document
                                 Document
                                      54-1 131
                                           Filed Filed
                                                 09/01/21
                                                       06/25/20
                                                            Page Page
                                                                 2 of 52PageID
                                                                         of 5 #: 1416




  “computer code, scripts, assembly, binaries, object code, source code listings and descriptions of

  source code, object code listings, and descriptions of object code, . . . .” Id. The Order restricts

  communication of the Source Code from being “included in correspondence between the Parties

  (references to production numbers shall be used instead), and shall be omitted from pleadings and

  other papers whenever possible.” Id. at 2.

         On January 17, 2020, Fintiv served Apple with its Final Infringement Contentions. Id. at

  1. The Final Infringement Contentions contained over sixty file names and function calls from

  Apple’s source code. Id. Apple, under the impression that file names and function calls are within

  the Protective Order’s definition of “Source Code,” requested that Fintiv re-serve its Final

  Infringement Contentions using references to Bates and line numbers in lieu of the file names and

  function calls. Id. The Court held a discovery hearing on February 24, 2020.


  II.    Analysis

         The central issue of this discovery dispute is whether file names and function calls fall

  within the protection of the Protective Order given its definition of “Source Code.” Apple makes

  several arguments in support of its position.

         First, Apple contends that Fintiv implicitly concedes that file names and function calls fall

  the protections of the Protective Order. More specifically, Apple argues that because Fintiv

  designated the Final Infringement Contentions as “CONFIDENTIAL – OUTSIDE ATTORNEY’S

  EYES ONLY – SOURCE CODE,” Fintiv implicitly concedes that file names and function calls

  are source code. ECF No. 98 at 2.

         Fintiv responds by stating that it included the “SOURCE CODE” designation to its Final

  Infringement Contentions out of an abundance of caution since those contentions contained

  information relating to “Source Code.” ECF No. 101-1 at 3.
Case 1:20-cv-01233-CFC-JLH
          Case 1:19-cv-01238-ADA
                             Document
                                 Document
                                      54-1 131
                                           Filed Filed
                                                 09/01/21
                                                       06/25/20
                                                            Page Page
                                                                 3 of 53PageID
                                                                         of 5 #: 1417




          The Court agrees that the confidentiality designation is not dispositive of the substance of

  the document. The Court also finds that it is not unreasonable that Fintiv would overclassify a

  document that referenced source code in order to err on the safe side.

          Second, Apple further claims that since the function calls are included within the source

  code, they should be considered source code as well. ECF No. 98 at 2. Apple provided a

  representative sample of Fintiv’s Final Infringement Contentions, which listed various file names

  and function calls but did not appear to contain any actual lines of code beyond that. Id. at Ex. 1.

          Fintiv’s response contends that since the definition of “Source Code” does not explicitly

  list “file name” or “function name” or any derivations thereof, citations to such names should not

  fall within the Protective Order. ECF No. 101-1 at 1–2.

          The Court again agrees with Fintiv. First, after examining the representative sample of

  Fintiv’s Final Infringement Contentions, the Court does not believe that the listed file names and

  function calls provide the same level of disclosure as would the source code implementation of an

  algorithm or data structure. In fact, the Court finds that the listed file names and function calls

  provide very little, if any, useful—let alone highly confidential—information. Second, the people

  that have access to this document only have access to this document by virtue of their involvement

  in this litigation, i.e., the parties’ counsel and their experts. Because the operative Protective Order

  in this case does not bar parties’ counsel and their experts from reviewing source code, the Court

  finds that danger of including file names and function calls in this type of document is considerably

  less than the danger of including those things in other documents e.g., a sealed filing with

  improperly applied redactions.

          That said, the Court realizes that there is a non-zero danger of including file names and

  function calls within this type of document, as one party (usually the receiving party) may
Case 1:20-cv-01233-CFC-JLH
          Case 1:19-cv-01238-ADA
                             Document
                                 Document
                                      54-1 131
                                           Filed Filed
                                                 09/01/21
                                                       06/25/20
                                                            Page Page
                                                                 4 of 54PageID
                                                                         of 5 #: 1418




  accidentally disclose this document to an unauthorized third-party. But even if that were to occur,

  the Court finds that because the file names and function calls in Fintiv’s Final Infringement

  Contentions do not appear to be particularly informative, the Court finds that the level of danger

  in this case is acceptably low.

         Third, the Court finds that using file names and function calls instead Bates and line

  numbers improves the clarity of Fintiv’s Final Infringement Contentions, while also eliminating

  the potential of introducing inadvertent errors when converting over to Bates and line numbers.

         Fourth, while the burden to Fintiv (to modify its contentions to excise any listing of file

  names and function calls by replacing them with Bates and line numbers ) is relatively low, the

  Court finds the danger is small enough and less than Fintiv’s burden.

         Therefore, the Court declines to order Fintiv to re-serve its Final Infringement Contentions

  using Bates and line numbers instead of file names and function calls.

         The Court, however, shares Apple’s concern of protecting its source code from improper

  disclosure. ECF No. 98 at 3. To the extent that Apple feels any particular file name or function call

  has an independent basis for being sensitive enough material to warrant further protection, the

  Court will allow Apple to request encoding particular terms on a case-by-case basis.


  III.   Conclusion

         Based on the foregoing, Defendant Apple’s request for Fintiv to re-serve its Final

  Infringement Contentions is DENIED (ECF No. 98).
Case 1:20-cv-01233-CFC-JLH
          Case 1:19-cv-01238-ADA
                             Document
                                 Document
                                      54-1 131
                                           Filed Filed
                                                 09/01/21
                                                       06/25/20
                                                            Page Page
                                                                 5 of 55PageID
                                                                         of 5 #: 1419




  SIGNED this 24th day of June 2020.




                                       ALAN D ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE
